Title: To James Madison from Richard M. Johnson, 16 December 1816
From: Johnson, Richard M.
To: Madison, James


        
          Sir,
          House of Repr. 16th Dc [1816]
        
        I am informed that Messrs Blake and Lane Are candidates for the office of attorney for the State of Indiana. As I am personally acquainted with both characters I take the liberty of recommending Mr Blake for that appointment. Mr Blake has become resident of Indiana and from every information I have obtained he has the confidence of those with whom he is acquainted, & his capacity, zeal, & integrity will ensure a faithful discharge of the duties of the Situation. With Sentiments of the greatest respect & consideration Your ob Sert
        
          Rh: M: Johnson
        
      